Case 1:20-cv-01235-CFC-JLH Document 54 Filed 08/05/21 Page 1 of 1 PagelD #: 541

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

AUROMEDICS PHARMA LLC )
and SCIDOSE LLC, )
)

Plaintiffs, )

)

Vv. ) Civ. No. 20-1235-CFC/JLH

)

INGENUS PHARMACEUTICALS, )
LLC, )
)

Defendant. )

ORDER

At Wilmington this 5" day of August, 2021, having considered the Report
and Recommendation issued by United States Magistrate Judge Jennifer L. Hall on
July 20, 2021, and upon the expiration of the time allowed for objections pursuant
to Rule 72 of the Federal Rules of Civil Procedure with no objections having been
filed;

IT IS ORDERED that:

1. Magistrate Judge Hall’s Report and Recommendation is adopted.

2. Ingenus Pharmaceuticals, LLC’s Motion to Dismiss (D.I. 13) is

DENIED insofar as it requests dismissal.

hp CO,

Chief Judge a“
